Citation Nr: 0721080	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  06-02 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
condition.  

2.  Entitlement to service connection for a neck condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1997 to May 2000 
and from January to February 2004, with additional service in 
the Army Reserves.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which, in pertinent part denied service 
connection for a right shoulder disorder and neck pain.  

The veteran testified before the undersigned at a 
videoconference hearing in April 2006.  A transcript of that 
hearing is of record.  

On the date of the videoconference hearing, subsequent to 
issuance of the supplemental statement of the case (SSOC), VA 
received medical evidence pertinent to the appeal.  The 
veteran waived RO consideration of this evidence at the 
videoconference hearing.  See 38 C.F.R. § 20.1304 (2006).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

While the May 2004 rating decision described the evidence 
considered in adjudicating the veteran's claims as service 
medical records from March 22, 1977 to January 18, 2002 and 
from February 23, 2000 to March 7, 2004, review of the record 
reveals that only service medical records from the first 
period of active duty service have been associated with the 
claims file.  

Service medical records from the second period of service are 
potentially pertinent to the claims on appeal and VA's duty 
to assist requires that an attempt be made to associate these 
records with the claims file.  38 U.S.C.A. § 5103A(b), (c); 
38 C.F.R. § 3.159(c)(2).  

In addition, the May 2004 rating decision referred to service 
medical records regarding right shoulder pain, specifically, 
March 2001, November 2003, and December 2003 Annual Medical 
Certifications, however, these reports are not currently of 
record.  All service medical records for any period of 
Reserve service should be associated with the claims file.  
38 U.S.C.A. § 5103A(b)(3) (providing that efforts to obtain 
records in the custody of a Federal agency will continue 
until they are obtained or it is reasonably certain that they 
do not exist).  

VA has constructive notice of VA generated documents that 
could reasonably be expected to be part of the record, and 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  The Board commits 
remandable error if it does not obtain these records.  Bell 
v. Derwinski, 2 Vet. App. 611 (1992); see also 38 U.S.C.A. 
§ 5103A(c) (requiring VA to obtain pertinent VA records).    

At the April 2006 videoconference hearing the veteran stated 
that, at the time, he was in and out of the VA hospital for 
physical therapy, however, the most recent VA treatment 
records are from October 2005.  The veteran's testimony 
suggests more recent VA treatment.  As any records regarding 
right shoulder or neck treatment are potentially pertinent to 
the appeal and are within the control of VA, they should be 
obtained and associated with the claims file.  Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F. 3d 1381 (Fed. Cir. 2003).

The Court has held that the threshold for getting an exam is 
rather low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
VA treatment records reflect ongoing treatment for the neck 
and right shoulder.  At VA treatment in November 2001, the 
veteran reported a continuity of symptomatology of shoulder 
pain.  The report of a continuity of symptomatology serve to 
trigger VA's duty to provide an examination.  Duenas v. 
Principi, 18 Vet. App. 512 (2004).  

In his January 2006 treatment report, the veteran's 
chiropractor stated that the veteran presented with 
complaints of middle back pain extending to the low neck, and 
right shoulder pain, that were the result of wear and tear in 
the military.  The pertinent diagnoses were a moderate 
sprain/strain of the thoracic spine and associated 
musculature and chronic infraspinatus and supraspinatus 
tendonitis.  

While this record of treatment suggests that the veteran's 
current right shoulder and neck conditions may be related to 
service, it is not clear whether this is the chiropractor's 
opinion or simply a recording of the veteran's reported 
history.  

The Board finds that a VA examination is needed to obtain a 
competent opinion that is the product of review of the 
medical records and examination of the veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel 
Records Center (NPRC), or any other 
appropriate agency, to request all 
available service medical records from 
the veteran's second period of active 
service.  If no such records can be 
found, or if they have been destroyed, 
ask for specific, written, confirmation 
of that fact.  

2. Contact the service department or any 
other appropriate agency to obtain 
records verifying any Reserve service, 
and any service medical records 
associated with any Reserve service.  If 
no such records can be found, or if they 
have been destroyed, ask for specific, 
written, confirmation of that fact.  

3. Request all records of VA treatment 
for the right shoulder and neck since 
October 2005.  

4.  Schedule the veteran for a VA 
examination for the claimed right 
shoulder and neck conditions.  The 
examiner should review the claims file 
and note such review in the examination 
report or in an addendum.  

The examiner should provide an opinion as 
to whether the veteran has a current 
disability in regard to each of these 
claimed conditions and, if so, whether it 
is at least as likely as not (50 percent 
probability or more) that such disability 
was incurred in, or, if pre-existing, was 
aggravated by, any period of service.  
The examiner should offer a complete 
rationale for all opinions given.  

5.  After ensuring the development is 
complete, re-adjudicate the claims.  If 
any claim remains denied, issue a 
supplemental statement of the case before 
returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



